      Case 3:19-cv-00006-HTW-LRA Document 14 Filed 08/13/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 OSCAR STILLEY, #10579-062                                                                PLAINTIFF

 V.                                               CIVIL ACTION No.: 3:19-CV-006-HTW-LRA

 MATTHEW WHITAKER, ET AL                                                                DEFENDANTS

                                              ORDER

       BEFORE THIS COURT are Plaintiff’s Motions for Review of Magistrate Judge’s Orders

[Docket nos. 8 and 12]. In his Motions, Plaintiff asks this Court to: grant him in Forma Pauperis

status; order the U.S. Marshal service to serve the Complaint without cost to the Plaintiff; order

the Clerk of Court to re-stack the exhibits to Complaint; and direct the Clerk of Clerk to provide

Plaintiff with copies of all pleadings filed in this matter [Docket nos. 8 and 12].

        Federal law provides access to the courts if a petitioner does not have financial resources

to pay any part of the statutory filing fee. 28 U.S.C. § 1915(a); see generally Prows v. Kastner,

842 F.2d 138 (5th Cir. 1988); Williams v. Estelle, 681 F.2d 946 (5th Cir. 1982). On April 11,

2019, United States Magistrate Judge Linda Anderson denied Plaintiff’s Motion for in Forma

Pauperis status, noting that Plaintiff filed the requisite $350 filing fee and a $50 administrative fee

to the Clerk of Court as proof of his financial ability to proceed with this lawsuit.

       This Court notes that since Plaintiff’s initial Motion for Leave to Proceed in Forma

Pauperis [Docket no. 2], Plaintiff has submitted no updated evidence to indicate that he is unable

to bear the cost of service of process. Plaintiff has further failed to show that he is economically

unable to bear the costs concerning the exhibit copies and reorganization of the exhibits, as

mentioned in his Motion.




                                                  1
      Case 3:19-cv-00006-HTW-LRA Document 14 Filed 08/13/19 Page 2 of 2




       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Review of the Magistrate

Judge’s Order [Docket no. 8] and Plaintiff’s Motion for Review of the Magistrate Judge’s Text

Only Order [Docket no. 12] are DENIED. Plaintiff may submit an updated affidavit and

supporting documentation to show his inability to bear the costs of this lawsuit for this Court’s

consideration.

       SO ORDERED this the 12th day of August, 2019.

                                     /s/HENRY T. WINGATE
                                     UNITED STATES DISTRICT COURT JUDGE




                                               2
